                                               USDC
                          Case 1:19-cv-05462-GHW    SDNY 54 Filed 06/10/20 Page 1 of 1
                                                  Document
                                               DOCUMENT
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 6/10/20


               June 4, 2020                                                                               Orrick, Herrington & Sutcliffe LLP
                                                                                                          The Orrick Building
               BY ECF                      MEMORANDUM ENDORSED                                            405 Howard Street
                                                                                                          San Francisco, CA 94105-2669
                                                                                                          +1 415 773 5700
               Hon. Gregory H. Woods                                                                      orrick.com
               United States District Court
               Southern District of New York
                                                                                                          Kenneth Herzinger
               Daniel Patrick Moynihan United States Courthouse                                           E kherzinger@orrick.com
               Pearl Street, Room 2260                                                                    D +1 415 773 5409
                                                                                                          F +1 415 773 5759
               New York, NY 10007


               Re:      Mark Owen v. Elastos Foundation, et al., 19-cv-05462-GHW

               Dear Judge Woods,

               We represent defendants in the above-referenced matter and write pursuant to Section 1(E) of the
               Court’s Individual Rules of Practice to request a short extension of defendants’ time to respond to
               the operative complaint (the “Complaint”) and to propose a briefing schedule for defendants’
               anticipated motion to dismiss the Complaint.

               On May 26, 2020, the Court issued an order appointing lead plaintiffs and lead counsel in this action,
               and set the deadline for defendants to answer or otherwise respond to the Complaint for June 16,
               2020. We conferred with counsel for lead plaintiffs on May 29, 2020, at which time the parties
               agreed to propose to the Court the following briefing schedule for defendants’ motion to dismiss:

                        June 24, 2020:             Defendants’ motion to dismiss due
                        July 17, 2020:             Plaintiffs’ memorandum in opposition due
                        August 3, 2020:            Defendants’ reply due

               The parties have not previously requested an extension of time or proposed a different briefing
               schedule in connection with this anticipated motion to dismiss.

               We appreciate Your Honor’s consideration of this request.

                                                                              Respectfully submitted,




                                                                              Kenneth P. Herzinger
Application denied in part and granted in part. The deadline for Defendants to answer or otherwise respond to the Complaint is extended to June
24, 2020. However, in accordance with Rule 2(C) of the Court’s Individual Rules of Practice in Civil Cases, the Court will hold a pre-motion
conference before Defendants may file a motion to dismiss. The conference will be held on June 19, 2020 at 12:00 p.m., at which time the Court
will set a briefing schedule. Defendants must submit the letter described in Rule 2(C)(i) by June 12, 2020. Lead Plaintiffs’ response, if any, is
due by June 17, 2020. In accordance with the Court’s Emergency Rules In Light of of COVID-19, available on the Court’s website, the pre-
motion conference will be held via conference call. The parties are directed to use the conference call dial-in information and access code noted
in the Emergency Rules.
SO ORDERED.                                                                                   _____________________________________
                                                                                                    GREGORY H. WOODS
Dated: June 9, 2020                                                                                United States District Judge
